Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered June 11, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence supports a reasonable inference that the *162complainant surrendered $10 to defendant as a result of a chain of actions on the part of defendant and his associate that conveyed to the complainant the threat of the immediate use of force in the event he did not comply with their demands (see, People v Woods, 41 NY2d 279; People v Lazareheck, 176 AD2d 691, lv denied 79 NY2d 1003), and also supports a reasonable inference that defendant’s use of actual force immediately thereafter was for the purpose of preventing any possible resistance to his retention of the $10, as well as being for the purpose of attempting to obtain more money.
The challenged portions of the People’s summation do not warrant reversal. To the extent that the prosecutor’s comment concerning reasonable doubt misstated the law, it did not cause any prejudice because the court immediately instructed the jury that it would explain reasonable doubt in its charge. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Wallach and Lerner, JJ.